Citation Nr: 1100943	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for sickle cell 
anemia.  

2.  Entitlement to service connection for a skin disorder of the 
face, neck, and bilateral hands.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for numbness of the 
bilateral lower extremities.

5.  Entitlement to service connection for a lower back condition, 
claimed as thoracic, lumbar, and sacral spine condition.  

6.  Entitlement to service connection for a left shoulder 
condition.

7.  Entitlement to service connection for a right shoulder 
condition.

8.  Entitlement to compensation under 38 C.F.R. § 1151 for 
aggravation of a right shoulder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to July 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August 2007 and February 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The issues of entitlement to service connection for sickle cell 
anemia, a lower back condition, a left shoulder condition, and a 
skin condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for sickle cell 
anemia was previously denied by the RO in November 1989 on the 
basis that his disease existed prior to service and was not 
aggravated by his service.  The Veteran did not initiate an 
appeal of this decision.

2.  The additional evidence presented since the previous final 
denial raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for sickle cell anemia.  

3.  The Veteran did not suffer a right knee injury in service, 
and there is no medical evidence that his current right knee 
condition is causally related to his active service.

4.  The Veteran did not suffer from bilateral lower leg numbness 
in service or for many years thereafter, and the most probative 
medical evidence of record relates his current condition to a 
post-service car accident and not to his active service. 

5.  The Veteran did not suffer from a right shoulder condition in 
service or for many years thereafter, and the most probative 
medical evidence of record relates his current condition to a 
post-service car accident and not to his active service.  

6.  In a December 2006 letter, the Veteran expressed his desire 
that VA disregard the claim for compensation under § 1151; he has 
made no effort to prosecute his claim since this letter.  


CONCLUSIONS OF LAW

1.  The prior RO decision of November 1989 denying entitlement to 
service connection for sickle cell anemia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for sickle cell 
anemia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  The criteria for service connection for a right knee 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

4.  The criteria for service connection for bilateral lower leg 
numbness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.

5.  The criteria for service connection for a right shoulder 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.

6.  The Veteran's claim for compensation under § 1151 is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  In this case, the Veteran contends that the 
RO erred in refusing to reopen and grant his claim for service 
connection for sickle cell anemia.  He asserts that on the basis 
of evidence he has now submitted, he meets the legal and factual 
criteria for service connection.  

A review of the history of this claim is instructive.  The 
Veteran sought service connection for severe pain in his joints 
in January 1989.  In a February 1989 decision, the RO concluded 
that the Veteran's in-service joint pain was secondary to his 
mixed hemoglobinopathy.  The RO then noted that this condition 
was hereditary and therefore was not incurred in service, and not 
shown to have been aggravated by his active service.  The RO thus 
denied the Veteran's claim, and it sent notice of this decision 
in April 1989.

In October 1989, the Veteran sought service connection for mixed 
hemoglobinopathy.  A note on his claim states that in November 
1989, the RO denied this claim for the same reasons as his 
previous claim.  The RO then resent the Veteran a copy of the 
earlier April 1989 notice.

The Board notes that this November 1989 notice is not included in 
the claims file.  The RO's actions, however, enjoy the 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (discussing the presumption of regularity and its 
application to VA's notice requirements).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  Here, however, there is no evidence to the 
contrary that this notice was sent; the Veteran has never alleged 
that he was not informed of the denial of his October 1989 claim.  
As the Veteran did not appeal either the RO decision of February 
1989 or November 1989, the Board finds these decisions to be 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in a May 2006 filing.  The 
RO denied his claim in December 2006, finding that the Veteran 
had not submitted new and material evidence.  The Veteran then 
again sought to reopen his claim in January 2007.  The RO again 
denied the Veteran's claim in August 2007.  The Veteran then 
filed a Notice of Disagreement, and the RO issued a Statement of 
the Case in May 2008.  The Veteran filed a timely Substantive 
Appeal, and the RO issued a Supplemental Statement of the Case in 
December 2009.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial in November 1989, 
various new evidence has been added to the Veteran's claims file.  
This evidence consists mainly of VA and private treatment records 
of the Veteran's treatment for his sickle cell disease, and of 
the Veteran's statements regarding his condition.

In this claim, it is the Veteran's statements that are of most 
concern to the Board.  In claims, letters, and other filings, the 
Veteran addresses the absence of evidence reflecting the presence 
of his sickle cell disease prior to service, its first diagnosis 
in service, together with his subsequent problems with it.  When 
presumed credible for purposes of reopening, the Board finds 
these statements raise a reasonable possibility of substantiating 
a claim that the disability was aggravated by service.  
Accordingly, the Board finds these statements to be both new and 
material, and concludes that the Veteran's claim for entitlement 
to service connection for sickle cell anemia should be reopened.  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran contends that the RO erred in concluding that he was 
not entitled to service connection for each of his claimed 
disabilities.  The Board will consider each of the Veteran's 
claims separately below.  

Right Knee Condition

The Veteran seeks service connection for a right knee condition 
which he contends was incurred in service.  For the reasons that 
follow, the Board finds that service connection for this claimed 
condition is not warranted.  

First, the Board notes that the Veteran is currently suffering 
from osteoarthritis in his right knee.  The Veteran underwent an 
MRI at Pensacola Open MRI and Imaging in February 2007.  He was 
diagnosed as suffering from moderate to marked osteoarthritis of 
the right knee.  

There is, however, no evidence that the Veteran suffered a right 
knee injury while he was in service.  A review of the Veteran's 
service treatment records does show complaints of an injury to 
the Veteran's left knee, but not to the right.  In December 1971, 
the Veteran injured his left knee playing basketball; he was 
diagnosed as suffering from a left knee strain.  An X-ray of his 
left knee in January 1972 found his left knee to be within normal 
limits.  The Veteran injured his left leg again in April 1972 
when playing baseball.  An X-ray performed at this time was 
negative.  

The Veteran's claims file is replete with statements that he made 
regarding his right knee disorder.  In a June 2006 letter, the 
Veteran stated that he injured his knee in service many times 
when playing basketball.  He repeated this contention in a July 
2006 letter.  In his November 2007 Notice of Disagreement, the 
Veteran stated that though his service treatment records and his 
medical records from immediately after his service document 
treatment for his left knee, it is actually his right knee that 
was the problem.  The Veteran stated that he underwent surgery on 
his right knee in April 1973.  

While the Veteran is competent to report his history of knee pain 
and the treatment that he underwent for such pain, the Board does 
not find him to be credible.  Again, a review of the Veteran's 
service treatment records reveals no complaints of injuries to or 
treatment for his right knee.  There is no reason to doubt the 
authenticity or the accuracy of these in-service records.  
Further, VA records from 1973 that the Veteran submitted in an 
effort to substantiate his contentions do the opposite.  In that 
April 1973 record, the Veteran reports injuring his left knee 2 
weeks earlier, and then undergoing surgery for it.  (He presented 
to VA for treatment of chest pain, and the notes regarding the 
knee were simply part of a comprehensive history that was 
recorded.)  This April 1973 injury thus would have occurred some 
9 months after his separation from service, undercutting his 
contention that any right knee surgery he underwent was related 
to an in-service injury.  

Further, though the Veteran has been diagnosed as suffering from 
osteoarthritis in his right knee, there is no medical evidence 
showing that this condition is causally related to his active 
service.  The February 2007 MRI report is the only evidence that 
details the Veteran's current right knee disorder, and it is 
silent as to the etiology of the Veteran's current condition.  
While the Veteran has made statements to the effect that his 
current right knee condition is related to his active service, he 
is not competent to make such a determination, and as indicated 
above, his reported history is not credible.  His statements are 
afforded no probative value.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that 
lay evidence may be competent to establish a diagnosis of a 
condition, it did not state that lay evidence may be used to 
determine medical etiology).

Again, after reviewing the evidence, the Board finds that the 
Veteran did not suffer a right knee injury in service, and there 
is no medical evidence that his current right knee condition is 
causally related to his active service.  Accordingly, the Board 
concludes that the criteria for service connection for a right 
knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

Numbness of the Bilateral Lower Extremities

The Veteran also seeks service connection for numbness of the 
bilateral lower extremities.  As the Board finds no evidence that 
the Veteran suffered from this condition while in service and 
that his condition is related to a post-service car accident, his 
claim shall be denied.

First, the Board notes that the Veteran has current complaints of 
bilateral lower leg numbness.  A November 2006 MRI from Nydic 
Open MRI of Pensacola reflects that the Veteran complained of 
suffering from bilateral leg and toe numbness due to a military 
injury.  In a September 2007 record from the Jacobi Medical 
Center, the Veteran again stated that he was suffering from pain 
in his back and legs, and he attributed his pain to falling while 
playing basketball in the military.  His doctor stated that his 
pain was likely radicular and due to old trauma and degenerative 
joint disease.  

Despite the Veteran's statements to his private medical 
providers, there is no evidence that the Veteran suffered from 
such numbness while in service.  A review of the Veteran's 
service treatment records does not show any treatment for or 
complaints of numbness in his bilateral lower extremities.  

The Board also does not find the Veteran to be credible in 
reporting his in-service injuries. In a June 2006 letter 
accompanying his claim, the Veteran attributed the numbness he 
currently experiences in his bilateral lower extremities to his 
climbing rope in service.  In a February 2007 letter, the Veteran 
attributed his lower leg condition to either falling from a water 
tower or an injury he sustained while playing basketball.  In his 
September 2007 visit to the Jacobi Medical Center, the Veteran 
instead attributed his pain to a fall he contends he suffered 
while playing basketball in service.  The Veteran did not, 
however, mention his being involved in an August 2001 automobile 
accident to which, as discussed below, his VA providers have 
attributed his numbness.  Though the records from Jacobi Medical 
Center note that he was involved in this accident, this knowledge 
appears to have been gleaned from their review of his records and 
not any report of the Veteran's.  

Importantly, though the Veteran now attributes his current 
condition to service, he does not state that he suffered from 
this condition at that time.  The Board thus finds no evidence 
that he suffered from his claimed condition while in service.

Perhaps more importantly, the Board finds medical evidence that 
related his claimed numbness of the bilateral lower extremities 
to a post-service car accident.  Again, the Veteran was rear-
ended in an August 2001 car accident.  He subsequently sought 
treatment from both private and VA facilities.  In a January 2002 
VA neurology consult, the Veteran complained of suffering from 
numbness in his lower extremities.  The Veteran stated that this 
problem began after his car accident.  He was diagnosed as 
suffering from lumbosacral radiculopathy that was related to that 
accident.  A VA clinic visit note from the same month also 
related his numbness and radiculopathy to his car accident.  

Though records from the Veteran's September 2007 visit to Jacobi 
Medical Center relate the Veteran's bilateral lower leg numbness 
to "old trauma," the record does not state what "old trauma" 
this is.  Further, just because the Veteran mentioned his 
suffering from an in-service injury in this appointment, the 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See, e.g., 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  This statement is thus accorded less 
probative weight than the conclusions of the VA providers.  

In summary, the Board finds no evidence that the Veteran suffered 
from bilateral numbness in his lower legs while in service.  The 
Board further finds that his current condition is related to a 
post-service car accident and not to any claimed in-service 
incident.  Accordingly, the Board concludes that the criteria for 
service connection for bilateral lower leg numbness have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Right Shoulder Condition

The Veteran also seeks service connection for a right shoulder 
condition which he contends is casually related to his active 
service.  As explained below, however, the Board finds both that 
he did not suffer from a right shoulder condition in service or 
for many years thereafter, and that his current right shoulder 
condition is not causally related to his active service.  

The Board acknowledges that the Veteran currently suffers from a 
right shoulder condition.  An October 2006 record from West 
Florida Hospital reflects that the Veteran was diagnosed as 
suffering from a rotator cuff injury of the shoulder. 

There is, however, no evidence of an in-service incurrence or 
occurrence of the Veteran's current condition.  A review of the 
Veteran's service treatment records does not reveal any treatment 
for, or complaints of, a right shoulder condition.  While the 
claims file does reflect that the Veteran complained of pain in 
his left shoulder and back (which was found to be related to his 
sickle cell anemia), he is never described as suffering from pain 
in his right shoulder.  

Instead, the first evidence of the Veteran's suffering from a 
right shoulder condition comes in November 1999.  The Veteran 
sought treatment from the VA in Pensacola, stating that his right 
shoulder had been hurting for 2 months and that he was lifting 
weights when his pain began.  

Further, there is no medical evidence that the Veteran's current 
right shoulder condition is causally related to his active 
service.  Indeed, the Veteran's private medical providers 
attribute his right shoulder condition to a post service car 
accident.  For instance, a March 2002 record from West Florida 
Hospital noted that the Veteran was involved in a car accident in 
August 2001 and that he had suffered from persistent right 
shoulder pain since that time.  

While the Veteran now contends that his right shoulder condition 
had its onset in service, he has made previous statements to the 
contrary.  In a September 2003 letter, the Veteran stated that he 
injured his shoulder in a car accident in August 2001.  He stated 
that though VA had discussed other etiologies for his right 
shoulder pain (including his lifting weights), his shoulder pain 
was directly due to this car accident.  

Given the foregoing, the Board finds that the Veteran did not 
suffer from a right shoulder condition in service or for many 
years thereafter.  The Board also finds that competent medical 
evidence indicates that the Veteran's current right shoulder 
condition is causally related to a post-service car accident and 
not to any in-service incident or injury.  Accordingly, the Board 
concludes that the criteria for service connection for a right 
shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

III.  Entitlement to Compensation Under § 1151

In general, when a Veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
VA, or an event not reasonably foreseeable, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The Veteran's claim for compensation under § 1151 has a 
complicated history.  In October 2006, the Veteran sent a packet 
of information to the RO in support of his claim for service 
connection for his bilateral shoulder conditions.  Included in 
this packet was a September 2003 letter that the Veteran wrote 
regarding the treatment that he received at VA facilities 
following his August 2001 car accident.  The RO interpreted this 
letter as a claim for compensation under § 1151, and it sent him 
a letter in December 2006 reflecting this fact.  

The Veteran responded to this December 2006 letter from the RO in 
a letter from that same month, stating that he did not submit a 
claim for compensation under § 1151, and that he wished for this 
claim to be disregarded.  In an August 2007 rating decision, the 
RO acknowledged the Veteran's letter.  Rather than dismissing his 
claim, the RO simply denied it.  Though the Veteran's November 
2007 Notice of Disagreement did not mention this issue, the RO 
addressed it in its May 2008 Statement of the Case.  The 
Veteran's May 2008 Substantive Appeal reflected that he wished to 
appeal all issues listed on the Statement of the Case.  His claim 
has thus remained on appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  Since his December 2006 letter 
stating that he did not file for compensation under § 1151 and 
wished for this claim to be disregarded, the Veteran has made no 
efforts to develop or substantiate this claim.  Given that the 
Veteran has expressed his desire not to have this claim developed 
and has taken no effort in support of this claim, the Board 
determines that his appeal fails to allege any specific error of 
fact or law and that it should properly be dismissed.  

IV.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, VA has met its duty to notify with respect to the 
Veteran's now reopened claim for service connection for sickle 
cell anemia.  As the Board is taking an action favorable to the 
Veteran, there can be no possibility of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties 
to notify and assist with regard to this claim is thus 
unnecessary.  

With regard to the other service connection claims that the Board 
decides herein, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, it appears that all identified 
and obtainable evidence has been associated with the claims 
folder. The RO has obtained and associated with the claims file 
the Veteran's service treatment records, records of his post-
service VA treatment, and records of the Veteran's private 
medical treatment.  The RO inquired about any available records 
from the Social Security Administration, but that agency stated 
in a June 2008 letter that it had no records for the Veteran.  

A VA compensation and pension examination is not required for any 
issue being denied in this appeal.  The Board may order an 
examination when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated with 
the Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, there is no indication from any medical 
providers that the Veteran's claimed conditions could be related 
to service.  Without such an indication, the Board may consider 
the medical records already in the file without requiring a VA 
examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

The Veteran's claim for service connection for sickle cell anemia 
is reopened, and to this extent only, his appeal is granted.

Service connection for a right knee condition is denied.

Service connection for numbness of the bilateral lower 
extremities is denied.

Service connection for a right shoulder condition is denied.  

The claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right shoulder condition is dismissed.  


REMAND

Having reopened the Veteran's claim for service connection for 
sickle cell anemia, the Board must now determine whether service 
connection is warranted.  As the Board does not have sufficient 
evidence to make a decision, the Veteran's claim must be remanded 
for further development.  

A veteran is considered to have been in sound condition when 
examined and enrolled for service except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b).  Here, there is a question as to whether 
the Veteran's sickle cell anemia existed prior to his active 
service and, if so, as to whether his active service aggravated 
his sickle cell anemia.  The Board is not in a position to answer 
these questions without the benefit of the opinion of a medical 
professional, so his claim must be remanded.  

Further, in June 1972, the Veteran complained of suffering from 
pain in his left shoulder and in his back.  The report from the 
Medical Board from that same month found that the Veteran 
suffered from a sudden onset of localized myalgias secondary to 
his mixed hemoglobinopathy.  Subsequent and more recent records 
also show that when the Veteran has experienced a sickle cell 
crisis, he also suffers from pain in these areas.  Thus, on 
remand, the examiner should also state whether the pain that the 
Veteran complains of in his back and left shoulder are related to 
his sickle cell crises.  

With regard to the Veteran's claim for service connection for a 
skin disorder, the Board notes that the Veteran is currently 
diagnosed as suffering from a skin disorder.  The Veteran 
attended a VA dermatology consult in October 2006.  After 
examining the Veteran, the VA doctor diagnosed the Veteran as 
suffering from mild keratolysis.  She further stated that this 
could be due to his exposure to chemicals or detergents, or it 
may be very minimal dyshidrotic eczema or irritant dermatitis.  

The Board also notes that the Veteran complained of suffering 
from a skin disorder in service.  In April 1972, the Veteran 
complained of suffering from a rash on his face and neck.  In 
July 1972 after again complaining of a rash on his face, the 
Veteran was diagnosed as suffering from pseudofolliculitis.  The 
Veteran also complained of suffering from blisters on his feet in 
May 1972.  

Given that the Veteran complained of suffering from blisters in 
service but was not given a formal diagnosis for his condition at 
that time, the Board believes that it would be prudent to have 
the Veteran examined in an effort to determine whether his 
current condition may be related to his in service complaints. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise to assess any 
impairment arising out of sickle cell anemia.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.

The examiner is specifically asked to address 
whether the Veteran's sickle cell anemia had 
its onset in his active service.  If the 
examiner determines that the Veteran's sickle 
cell anemia existed prior to his active 
service, she/he is then asked to opine as to 
whether this condition underwent an increase 
in severity beyond its natural progression 
during the Veteran's active service.  

The examiner is also asked to specifically 
state whether any lower back and left 
shoulder complaints are related to his 
experiencing sickle cell crises.  If the 
examiner determines that the Veteran's 
claimed lower back and left shoulder 
complaints are not due to the Veteran's 
sickle cell crises, then the examiner is 
asked to indicate the cause of/diagnoses 
accounting for these complaints, and to offer 
an opinion as to whether any such current 
disease or injury is related to any disease 
or injury in service.  

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

2.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise to assess the existence 
and etiology of the Veteran's current skin 
condition.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  

The examiner is specifically asked to 
determine from what, if any, skin condition 
the Veteran currently suffers.  The examiner 
is then asked to determine whether any 
current skin condition from which the Veteran 
suffers is causally related to his active 
service or had its onset during the Veteran's 
active service.  The examiner's opinion 
should reference the Veteran's in-service 
complaints of and treatment for various skin 
conditions. 

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

3.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case  The 
Veteran should be given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


